 



Loan Agreement

 

This Loan Agreement (this “Agreement”) is executed on June 13, 2016 by and
between Greenpro Holding Limited, a limited liability company formed under the
laws of Hong Kong SAR (the “Lender”) and Loke Che Chan, Gilbert and Lee Chong
Kuang, Hong Kong Resident with the address at Suite 2201, 22/F, Malaysia
Building, 50 Gloucester Road, Wan Chai, Hong Kong (the “Representative”), all
shareholders of Greenpro Synergy Network Limited, a limited liability company
organized and existing under the laws of Hong Kong SAR (the “Company”). The
Representative and the Lender are collectively referred to herein as “the
Parties” and individually “a Party”.

 

WHEREAS:

 

1. Representative is duly authorized by all the shareholders of the Company to
secure a loan from the Lender for the purpose of increasing the registered
capital of the Company, and Lender agrees to extend such a loan;     2. Greenpro
Holding Limited is the Lender. Pursuant to certain VIE agreements by and among
the all the shareholders of the Company, the Company and Lender, Lender
effectively controls and assumed management of the business activities of the
Company and has the right to receive a service fee approximately equal to 100%
of the Company’s net income.

 

NOW, THEREFORE, the Parties have agreed to the terms and conditions with respect
to the loan hereunder as follows:

 

1. THE TOTAL PRINCIPAL AMOUNT AND INTEREST

 

The total principal amount of the loan hereunder (the “Loan”) is HK$181,258 (the
“Total Principal”), and the Loan shall be interest-free.

 

2. USE OF PROCEEDS

 

The Representative shall use the Total Principal for the sole purpose of
increasing the registered capital of the Company.

 

3. LOAN DRAWDOWN

 

The Lender shall deposit the Total Principal to a designated Company bank
account, for the sole purpose of increasing the registered capital of the
Company before June 16, 2016.

 

4.  LOAN REPAYMENT

 

Repayment of the Loan shall be deemed to have occurred upon the earlier of (i)
repayment of the Total Principal to the Lender by the Representative or (ii)
when the Total Principal is transferred to a bank account of the Company
designated by the Lender to be used to increase the Company’s registered
capital.

 

5. REPRESENTATIONS AND WARRANTIES

 

The Lender and the Representative hereby represent and warrant to the other
Party that, as of the date of this Agreement, they are authorized to enter into
this Agreement and perform all of their respective rights and obligations under
this Agreement and this Agreement is valid, binding and enforceable against them
in accordance with its terms.

 

6. DEFAULT

 

In the event the Representative uses the Total Principal other than in
compliance with the terms of this Agreement, the Lender may, at its option,
demand the repayment in full of the Total Principal plus a penalty interest
payment at the interest rate of 0.07% per day for the period of the Loan until
the Total Principal Amount is repaid in full.

 

   

 

 

7. Governing Law and Resolution of Disputes     7.1. The execution,
effectiveness, construction, performance, amendment and termination of this
Agreement and the resolution of disputes shall be governed by the laws of Hong
Kong SAR.     7.2. In the event of any dispute with respect to the construction
and performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute within 30 days after either Party’s request to the
other Party for resolution of the dispute through negotiations, either Party may
submit the relevant dispute to the Hong Kong International Arbitration Centre,
in accordance with its then effective arbitration rules. The arbitration shall
be conducted in Suzhou, and the language used in arbitration shall be either in
Chinese or English. The arbitration award shall be final and binding on all
Parties.     8. MISCELLANEOUS     8.1. The Parties shall take such additional
actions as may be required to carry out the terms of this Agreement.     8.2.
This Agreement shall inure to the benefit of, and shall be binding upon, the
respective successors and permitted assigns of the Parties. The Representative
shall not transfer or assign any or all of its rights and obligations under this
Agreement to any third party without the prior written consent of Lender.    
8.3. This Agreement may be executed by the Parties in any number of
counterparts, all of which together shall constitute one and the same
instrument.     8.4. This Agreement may be amended or supplemented only through
written agreement by the Parties.

 

[Signature pages follow]

 

   

 

 

IN WITNESS THEREFORE, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

 

Representative:               By: /s/ Loke Che Chan, Gilbert   By: /s/ Lee Chong
Kuang Name:  Loke Che Chan, Gilbert   Name:  Lee Chong Kuang           Greenpro
Holding Limited:               By: /s/ Loke Che Chan, Gilbert   By: /s/ Lee
Chong Kuang Name:  Loke Che Chan, Gilbert   Name:  Lee Chong Kuang   Title:
Director   Title: Director

 

   

 

